Exhibit 10.2

 

FIRST AMENDMENT TO PATENT AND TECHNOLOGY LICENSE AGREEMENT

 

THIS FIRST AMENDMENT TO PATENT AND TECHNOLOGY LICENSE AGREEMENT (“AMENDMENT”) is
made on this 15th day of October, 2015, by and between Novel Anti-Infective
Technologies, LLC, a Texas limited liability corporation having a principal
place of business located at 4207 Clearwater Ct., Missouri City, TX 77459
(“LICENSOR”) and Leonard-Meron Biosciences, Inc., a Delaware corporation having
a principal place of business located 11 Commerce Drive, First Floor, Cranford,
NJ 07016 (“LICENSEE”).

 

RECITALS

 

A.       LICENSOR and LICENSEE entered into a Patent and Technology License
Agreement dated May 14, 2014 (the “SUBLICENSE”) pursuant to which LICENSOR
granted LICENSEE a sublicense to certain rights licensed to LICENSOR pursuant to
a Patent and Technology License Agreement dated as of May 7, 2014 (the “SYSTEM
LICENSE AGREEMENT”), with THE BOARD OF REGENTS (“BOARD”) of THE UNIVERSITY OF
TEXAS SYSTEM (“SYSTEM”), an agency of the State of Texas, on behalf of THE
UNIVERSITY OF TEXAS M. D. ANDERSON CANCER CENTER (“UTMDACC”), a member
institution of SYSTEM.

 

B.       LICENSOR has entered into an amendment to the SYSTEM LICENSE AGREEMENT
titled “Amendment No. 3 to the Patent and Technology License Agreement” dated
October 7, 2015 which grants LICENSOR certain rights to the technology
identified in UTMDACC’s invention disclosure MDA14-098;

 

C.       LICENSOR and LICENSEE now desire to amend the SUBLICENSE to include in
the “PATENT RIGHTS,” as defined in the SUBLICENSE, the rights of LICENSOR in MDA
14-098.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties agree as follows:

 

1. EXHIBIT 1 Amendment. EXHIBIT 1 to the SUBLICENSE is hereby amended and
restated to read in its entirety as provided in EXHIBIT 1 attached to this
AMENDMENT.

 

2. EXHIBIT 2 Amendment. EXHIBIT 2 to the SUBLICENSE is hereby amended by adding
“and MDA 14-098” after “MDA03-038” in the first line.

 

3. No Further Amendment. Except as expressly amended hereby, the SUBLICENSE
shall remain in full force and effect. This AMENDMENT shall be construed to be,
and interpreted as, a part of the SUBLICENSE.

 





 

 

4. Counterparts. This AMENDMENT may be executed in two or more counterparts,
each of which when executed shall be deemed to be an original, and all of which
together shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. For purposes of this AMENDMENT facsimile
signatures or signatures by other electronic form of transfer, including PDF
file, shall be deemed originals.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this AMENDMENT.

 



LEONARD-MERON   NOVEL ANTI-INFECTIVE TECHNOLOGIES, LLC BIOSCIENCES, INC.        
    By                 By _______________________________ Printed Name: Myron
Holubiak   Printed Name: _______________________ Title: Chief Executive Officer
  Title: _____________________________

  



2

 

 

EXHIBIT 1

 

MDA No.

(each an individual technology)

  Inventors   IDR Title   U.S. and foreign patent application/patent numbers
MDA03-038   Issam I Raad, M.D.   Antimicrobials in Combination with Chelators
and Ethanol for the Rapid Eradication of Microorganisms Embedded in Biofilm  

U.S. Patent No.: 7,601,731;

EP Serial No.: 04754538.9;

CA Serial No.: 2,528,522;

U.S. Serial No.: 13/095,262;

U.S. Serial No.: 13/621,628

MDA14-098      Issam I Raad, M.D., Joel Rosenblatt, Ph.D.   Antimicrobial
Catheter Lock/Flush Solutions with Enhanced Stability   None

 

 

i



 

